Citation Nr: 0412167	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The appellant contends that he served in the United States 
Armed Forces from May 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Manila, the Republic 
of the Philippines.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  There is no indication in the file that the 
RO has satisfied these duties to the appellant, therefore, 
the RO shall inform the appellant of his rights under the 
VCAA. 

Additionally, in correspondence received by the Board in 
March 2004, the appellant indicated a desire to obtain 
representation.  The RO should address this correspondence 
and request accordingly.  


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the appellant of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the 
appellant in obtaining relevant 
evidence.  

2.  The RO should address appellant's 
request for representation accordingly.  

3.  Then, after ensuring that all 
requested development has been completed, 
and if in order, the RO should 
readjudicate the appellant's claim of 
entitlement to basic eligibility for VA 
benefits.  If the determination of this 
claim remains unfavorable to the 
appellant, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




